Allowable Subject Matter
	Claims 1-20 are allowed.

Closest references found:
("20150026231"|"20150032492"|"20150066479"|"20170076245"|"20180241871"|"20190251493"|"20190260804"|"9317574")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
system for creating a network communication pathway between devices based on type of communication request, the system comprising: a network-connected communication control computer comprising a memory and a 5processor and further comprising programmable instructions stored in the memory and operating on the processor, the instructions when executed by the processor, cause the processor to: obtain, from a first device, a communication object comprising at least a network pairing request to communicate with a second device; 10identify identification information and historic data associated with the communication object; determine whether an affinity group associated with the first device is found; in response to finding the affinity group associated with the first device generate subscriber filter criteria for the second device, determine whether the communication 15object has a valid permission token associated therewith; in response to a determination that the communication object does not have a valid permission token associated therewith, determine whether the subscriber filter criteria is met by the first device; in response to a determination that the subscriber filter criteria is met by the first 20device, calculate a subscriber access score (SAS) for the first device; determine whether the SAS is greater than a predetermined threshold value; in response to a determination that the SAS is greater than the predetermined threshold value, determine a communication object type for the communication object; 25identify, based at least on the communication object type for the communication object, whether the communication object relates to a question object previously received from the second device; 60calculate an Expert Attribute Score (EAS) for the first device, if the communication object relates to a question object previously received from the second device; evaluate the EAS for the first device against a predetermined threshold; 5in response to a determination that the EAS for the first device is greater than or equal to the predetermined threshold, transmit the communication object to the second device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100
/ANKUR JAIN/           Primary Examiner, Art Unit 2649